      Case: 1:18-op-46195-DAP Doc #: 8 Filed: 03/26/21 1 of 2. PageID #: 357




                     IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION                  )           MDL No. 2804
OPIATE LITIGATION                             )
                                              )           Case No. 1:17:md-2804
THIS DOCUMENT RELATES TO:                     )
                                              )
Phelps County, Missouri                       )
v. Purdue Pharma, LP, et al.,                 )           Judge Dan Aaron Polster
                                              )
1:18-op-46195                                 )
______________________________________________)

   PLAINTIFF’S NOTICE OF FILING EXECUTED WAIVERS OF SERVICE FOR
                  SHORT-FORM AMENDED COMPLAINT


         COMES NOW Plaintiff, by and through undersigned counsel, and gives Notice of

Filing Executed Waivers of Service for Short-Form Amended Complaint pursuant

to Federal Rule of Civil Procedure 4(d), attached as exhibits, against the following

Defendants:

   1. Amneal Pharmaceuticals LLC
   2. McQueary Brothers Drug Company LLC

Dated:    March 26, 2021                   Respectfully submitted,

                                           s/Anthony J. Majestro
                                           Anthony J. Majestro (WVSB 5165)
                                           POWELL & MAJESTRO, PLLC
                                           405 Capitol Street, Suite P1200
                                           Charleston, WV 25301
                                           Phone: 304-346-2889
                                           Fax:   304-346-2895
                                           amajestro@powellmajestro.com
      Case: 1:18-op-46195-DAP Doc #: 8 Filed: 03/26/21 2 of 2. PageID #: 358




                              CERTIFICATE OF SERVICE

       I hereby certify that on March 26, 2021, a copy of the foregoing NOTICE OF
FILING EXECUTED WAIVERS OF SERVICE FOR SHORT-FORM AMENDED
COMPLAINT was filed electronically. Notice of this filing will be sent to all parties by
operation of the Court’s electronic filing system. Parties may access this filing through the
Court’s system.

                                           s/Anthony J. Majestro
                                           Anthony J. Majestro (WVSB 5165)




                                              2
